UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7563


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERAH JAVAN SHELTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:07-cr-00329-CMC-1; 3:10-cv-70151-CMC)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terah Javan Shelton, Appellant Pro Se. Jimmie Ewing, Mark C.
Moore, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terah   Javan      Shelton    seeks      to    appeal       the    district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     §      2253(c)(1)(B)      (2006).               A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies     this      standard       by         demonstrating       that

reasonable      jurists      would     find    that        the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief      on   procedural       grounds,        the       prisoner        must

demonstrate      both    that    the   dispositive         procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record       and   conclude        that

Shelton has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral     argument     because         the       facts   and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3